                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     VILAYCHITH KHOUANMANY,                             Case No. 20-CV-02858-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                         ORDER REOPENING ACTION;
                                                                                            GRANTING APPLICATION TO
                                  14             v.                                         PROCEED IN FORMA PAUPERIS;
                                                                                            DISMISSING PETITION WITH LEAVE
                                  15     MICHAEL CARVAJAL,                                  TO AMEND AS TO ONE CLAIM AND
                                                                                            WITHOUT LEAVE TO AMEND AS TO
                                  16                    Respondent.                         FOUR CLAIMS
                                  17

                                  18          Petitioner, a prisoner at the Federal Correctional Institution in Dublin, California (“FCI
                                  19   Dublin”) filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (“Petition”).
                                  20   Dkt. No. 1. The Petition was dismissed without prejudice on June 22, 2020. See Dkt. No. 10.
                                  21          The Court reopens the instant action in compliance with an order from the United States
                                  22   Court of Appeals for the Ninth Circuit (“Ninth Circuit”). See Dkt. No. 26, Khouanmany v.
                                  23   Caraval, Appeal No. 20-16352 (9th Cir. May 19, 2021) (“Ninth Circuit Order”).
                                  24          For the reasons stated below, the Court dismisses the Petition with leave to amend as to
                                  25   one of petitioner’s five claims and without leave to amend as to the four remaining claims.
                                  26

                                  27
                                                                                        1
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   I. BACKGROUND

                                   2       A. Factual Background
                                   3             “In 2016, Vilaychith Khouanmany pleaded guilty to conspiracy to distribute

                                   4   methamphetamine after law enforcement intercepted a package of drugs that she sent from

                                   5   California to Iowa.” United States v. Khouanmany, 726 F. App’x 514 (8th Cir. 2018). Petitioner

                                   6   was designated a career offender in the presentence report based on her prior drug offenses. See

                                   7   Dkt. No. 28 (“Reopening Motion”) at 2. Petitioner was sentenced to 151 months’ imprisonment.

                                   8   See id.

                                   9             As noted, supra, petitioner currently is incarcerated at FCI Dublin. See Pet. at 1.1   Before

                                  10   being incarcerated at FCI Dublin, petitioner was incarcerated in Nevada and Arizona. See id. at 8.

                                  11   Petitioner “got transferred April 2019,” was “in transit until June or July 2019,” and appears to

                                  12   have settled at FCI Dublin on or about July 10, 2019. Id. at 10.
Northern District of California
 United States District Court




                                  13             1. The Bureau of Prisons’s Framework for Administrative Appeals
                                  14             The Bureau of Prisons (“BOP”) has established procedures by which inmates can seek

                                  15   review of “an issue relating to any aspect” of an inmate’s confinement. 28 C.F.R. §§ 542.10. See

                                  16   542.10-542.17 (2016) (setting forth the BOP’s procedures). The procedures apply to all inmates

                                  17   in programs operated by the BOP. Id.

                                  18             Under the BOP’s procedures, an inmate first must attempt informal resolution of the issue

                                  19   with prison staff. See 28 C.F.R. § 542.13(a). If the inmate cannot resolve the issue informally, the

                                  20   inmate must submit a written administrative appeal to the Warden. See id. at § 542.14(d). The

                                  21   Warden is given 20 days to respond to the inmate’s administrative appeal. See id. at § 542.18.

                                  22             An inmate who is not satisfied with the Warden’s response may then submit an appeal to

                                  23   the Regional Director. See id. at § 542.15(a). The Regional Director is given 30 days to respond

                                  24   to the inmate’s administrative appeal. See id. at § 542.18.

                                  25

                                  26   1
                                         Unless otherwise indicated, citations to the docket refer to filings in the instant action. Citations
                                  27   to specific page numbers refer to the page numbers applied by the electronic filing system.
                                                                                         2
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1          Finally, an inmate who is not satisfied with the Regional Director’s response may submit

                                   2   an appeal to the General Counsel of the BOP. See id. at § 542.15(a). The General Counsel is

                                   3   given 40 days to respond to the inmate’s administrative appeal. See id. at § 542.18.

                                   4          An inmate must file and receive a denial at all three levels (Warden, Regional Director,

                                   5   and General Counsel) before she is considered to have exhausted her available administrative

                                   6   remedies. See id. at § 542.15(a). (“Appeal to the General Counsel is the final administrative

                                   7   appeal.”).

                                   8          2. Petitioner’s Administrative Appeals

                                   9          The Petition provides the following chronology of petitioner’s attempts to exhaust:

                                  10          On January 7, 2020, petitioner submitted a request for an informal resolution to T. Minor,

                                  11   whose role at FCI Dublin is unidentified. Pet. at 2. This request was forwarded to S. Milliken, a

                                  12   unit manager (“Unit Manager Milliken”). See id. The Petition does not identify the subject of this
Northern District of California
 United States District Court




                                  13   request for informal resolution. See id.

                                  14          On March 2, 2020, petitioner contacted T. Minor and Unit Manager Milliken. See id. at 3.

                                  15   On March 29, 2020, petitioner contacted Unit Manager Milliken to ask about the status of a “BP 9

                                  16   [petitioner] turned in with Ms. Minor two weeks ago.” Id. at 3, 13. On March 30, 2020, Unit

                                  17   Manager Milliken responded, “I will discuss this with her (T. Minor) when she returns.” Id. at 3,

                                  18   13. The Petition does not identify the subject of this request for informal resolution. See id.

                                  19          On April 3, 2020, petitioner contacted Associate Warden T. Mischel, the associate warden

                                  20   of FCI Dublin (“Associate Warden Mischel”).2 See id. This request for informal resolution raised

                                  21   the issue of earned time credit under the First Step Act. See id. On April 10, 2020, Associate

                                  22   Warden Mischel responded with petitioner’s release date, which was calculated using petitioner’s

                                  23   good conduct time. See id. at 13. “[Petitioner] replied: ‘I am not request GCT I am requesting

                                  24

                                  25   2
                                        Petitioner refers to this individual as “A.W. Mischell.” See generally, Pet. The Court notes that
                                  26   Tamara Mischel was the associate warden for FCI Dublin during the relevant time period. See
                                       Simmons v. Luke, No. 20-17041, 2020 WL 9257960, at *1 (9th Cir. Oct. 26, 2020) (identifying
                                  27   Tamara Mischel as the associate warden).
                                                                                        3
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   “earned time credit” under Pattern programming, pursuant to FSA.’” Id. On April 14, 2020,

                                   2   Associate Warden Mischel responded, “Dublin has not started any classes which inmates can earn

                                   3   credit for as of yet.” Id. at 14. Between April 14 and April 17, 2020, petitioner replied to

                                   4   Associate Warden Mischel that petitioner was “not requesting GCT or if classes started,” but was

                                   5   instead “requesting and appealing BOP decision that [petitioner] do[es] not qualify for ‘earned

                                   6   time credit and that [petitioner] [is] a medium Pattern score.’” Id.

                                   7          On April 13, 2020, petitioner again contacted Unit Manager Milliken. Id. at 15. The

                                   8   Petition reveals that this contact concerned the determination that petitioner was ineligible for

                                   9   earned time credits. See id. Petitioner forwarded this email to the warden of FCI Dublin on April

                                  10   15, 2020. See id.

                                  11          3. Petitioner’s Prior Cases
                                  12          Petitioner was convicted and sentenced in the United States District Court for the Southern
Northern District of California
 United States District Court




                                  13   District of Iowa (“Iowa District Court”). Pet. at 1. In that court, she filed a motion to vacate her

                                  14   sentence in that court, which was dismissed. See Dkt. Nos. 1, 14, Khouanmany v. United States of

                                  15   America, No. 4:19-cv-00087-JAJ (S.D. Iowa). This dismissal was summarily affirmed by the

                                  16   United States Court of Appeals for the Eighth Circuit (“Eighth Circuit”). See Khouanmany v.

                                  17   United States of America, Appeal No. 19-03274 (8th Cir. April 1, 2020).

                                  18          In 2017, petitioner filed a civil rights complaint in the United States District Court for the

                                  19   Eastern District of California alleging, among other things, that she had been sexually assaulted by

                                  20   federal officials. See Dkt. No. 102, Khouanmany v. United States Marshals, No. 2:17-cv-01326-

                                  21   TLN-JDP (E.D. Cal. Sept. 3, 2019) (Third Amended Complaint). That lawsuit is ongoing.

                                  22          Also in 2017, petitioner filed a civil rights suit in the Iowa District Court, challenging a

                                  23   search. See Dkt. No. 1, Khouanmany v. Doe, No. 4:17-cv-00438-JEG-CFB (S.D. Iowa Dec. 15,

                                  24   2017). That lawsuit was dismissed at screening because, on its face, the complaint was Heck-

                                  25   barred and failed to state a claim. See Dkt. No. 6, Khouanmany v. Doe, No. 4:17-cv-00438-JEG-

                                  26   CFB (S.D. Iowa Dec. 15, 2017). The Eighth Circuit summarily affirmed the dismissal. See

                                  27
                                                                                         4
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   Khouanmany v. Doe, Appeal No. 18-1771 (8th Cir. Aug. 30, 2018).

                                   2           In 2019, petitioner filed a civil rights suit in the United States District Court for the District

                                   3   of Arizona (“Arizona District Court”), challenging prison conditions. See Dkt. No. 1,

                                   4   Khouanmany v. Penzone, No. CV-19-02983-PHX-SRB (JZB) (D. Ariz. April 18, 2019). That

                                   5   lawsuit was dismissed for failure to state a claim and as prolix, after petitioner failed to file a

                                   6   coherent third amended complaint. See Dkt. No. 51, Khouanmany v. Penzone, No. CV-19-02983-

                                   7   PHX-SRB (JZB) (D. Ariz. August 3, 2020). An appeal of that dismissal is pending before the

                                   8   Ninth Circuit. See Khouanmany v. Penzone, Appeal No. 20-16594 (9th Cir.)

                                   9       B. Procedural Background
                                  10           Petitioner filed the Petition on April 17, 2020. See Pet. at 9 (stating, under penalty of

                                  11   perjury, that petitioner placed the Petition into the prison mail system on this date); see also

                                  12   Huizar v. Carey, 273 F.3d 1220, 1222 (9th Cir.2001) (“Under the ‘prison mailbox rule’ . . . a
Northern District of California
 United States District Court




                                  13   prisoner’s . . . habeas petition is deemed filed when he hands it over to prison authorities for

                                  14   mailing in the district court.”) (citation omitted).

                                  15           The Court received the Petition on April 24, 2020. See id. at 1. That same day, the Court

                                  16   sent notices to petitioner, informing her that within 28 days petitioner needed to complete an in

                                  17   forma pauperis (“IFP”) application and file her consent or declination to magistrate judge

                                  18   jurisdiction. Dkt. Nos. 3, 4. Petitioner filed neither her complete IFP application nor her consent

                                  19   or declination to magistrate judge jurisdiction. See generally, Dkt. Accordingly, on June 22,

                                  20   2020, more than four weeks after petitioner’s deadline to respond to the Court’s notice had passed,

                                  21   the Court dismissed the Petition without prejudice. See Dkt. No. 10.

                                  22           On July 2, 2020, petitioner filed a notice of appeal. See Dkt. No. 15. This act divested this

                                  23   Court of jurisdiction over the instant matter. See Nat. Res. Def. Council, Inc. v. Sw. Marine Inc.,

                                  24   242 F.3d 1163, 1166 (9th Cir. 2001) (“Once a notice of appeal is filed, the district court [loses

                                  25   jurisdiction] over the matters being appealed.”).

                                  26

                                  27
                                                                                              5
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1          At least one week after she filed her notice of appeal, petitioner filed an IFP application.

                                   2   See Dkt. No. 18 (dated July 10, 2020). On July 13, 2020, petitioner filed a “supplemental brief” in

                                   3   support of her Petition in this Court. See Dkt. No. 17. The “supplemental brief” asked the Court

                                   4   to “label all legal mail” with an instruction that FCI Dublin, the facility where petitioner is

                                   5   incarcerated, open all legal mail in petitioner’s presence. See id. It also asked the Court to “accept

                                   6   her completed ifp application with supporting documentation within a timely manner as soon as

                                   7   she was made aware please grant[] her motion.” Id. Neither the IFP application nor the

                                   8   “supplemental brief” asked the Court to reconsider its dismissal of the Petition. See Dkt. Nos. 17,

                                   9   18. Indeed, neither document used the words “reconsider,” “reopen,” or any synonyms thereto.

                                  10   See id. Accordingly, the Court issued an order in which it explained that to petitioner that this

                                  11   Court no longer had jurisdiction; that the Court would not reopen this action because petitioner

                                  12   had not moved for reconsideration; and that the Petition had been dismissed without prejudice,
Northern District of California
 United States District Court




                                  13   meaning that petitioner could re-file her habeas petition in this Court with proper documentation,

                                  14   or could seek appropriate relief in the sentencing court. See Dkt. No. 21. The Court noted that not

                                  15   only had petitioner not filed a motion for reconsideration, she had not filed any motions within ten

                                  16   days of the Court’s dismissal order. See id. (citing Nat. Res. Def. Council, Inc. v. Sw. Marine Inc.,

                                  17   242 F.3d 1163, 1166 (9th Cir. 2001)).

                                  18          After this Court declined to reopen the instant action, the Ninth Circuit considered

                                  19   petitioner’s appeal of the dismissal order. The Ninth Circuit Order noted that petitioner’s post-

                                  20   dismissal supplemental brief “explain[ed] that [petitioner] had never received the notice and

                                  21   ask[ed] the court to accept her simultaneously filed, corrected IFP application.” 9th Cir. Order at

                                  22   2. The Ninth Circuit concluded that this Court had erred in its interpretation of the “supplemental

                                  23   brief” because, although the “supplemental brief” did not expressly ask for reconsideration and

                                  24   reopening, it “sought timely reconsideration and relief from the June 22, 2020 judgment under

                                  25   Federal Rule of Civil Procedure 60(b).” Id. at 3. The Ninth Circuit also noted that the Federal

                                  26   Rules of Appellate Procedure had been amended since its decision in Natural Resources Defense

                                  27
                                                                                          6
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   Council, and that petitioner now had twenty-eight days in which to preserve the district court’s

                                   2   jurisdiction by filing a motion to reopen. See id. (citing Fed. R. App. P. 4(a)(4)(A)). Because

                                   3   petitioner had filed a motion which the Ninth Circuit construed as a motion to reopen, and because

                                   4   this motion was filed within twenty-eight days of the Court’s judgment, the Ninth Circuit

                                   5   “therefore reverse[d]” this Court’s post-judgment order, and “remand[ed] for the district court to

                                   6   consider the [supplemental brief] as a timely tolling motion.” Id.

                                   7           After the Ninth Circuit remanded the instant action to this Court, petitioner filed a motion

                                   8   requesting reopening of the action (“Reopening Motion”) on May 27, 2021. See Dkt. No. 28.

                                   9   II. ORDER REOPENING ACTION

                                  10           In the May 27, 2021 Reopening Motion, petitioner argues that her July 13, 2020

                                  11   “supplemental brief” filed after this Court’s June 22, 2020 dismissal order should be construed as

                                  12   a motion for reconsideration, and that the July 13, 2020 “supplemental brief” was timely filed.
Northern District of California
 United States District Court




                                  13   See id. at 1.

                                  14           The Court understands the Ninth Circuit Order to have concluded that the “supplemental

                                  15   brief” timely sought reconsideration of the Court’s dismissal order. Accordingly, the Court

                                  16   GRANTS the Reopening Motion and reopens the instant action.

                                  17           The judgment entered on June 22, 2020, is hereby VACATED. Dkt. No. 11. The Clerk

                                  18   shall reopen this matter.

                                  19   III. ORDER GRANTING IFP APPLICATION

                                  20           As noted above, petitioner filed an IFP application after the Petition had been dismissed.

                                  21   See Dkt. No. 18. The IFP application reveals that petitioner has a $0 account balance. See Dkt.

                                  22   No. 18-1. Accordingly, petitioner’s IFP application is GRANTED.

                                  23           Although this does not affect the instant habeas petition, the Court notes that petitioner has

                                  24   had at least two actions dismissed for reasons which qualify as “strikes” under the Prison

                                  25   Litigation Reform Act. See Dkt. No. 6, Khouanmany v. Doe, No. 4:17-cv-00438-JEG-CFB (S.D.

                                  26   Iowa Dec. 15, 2017) (dismissing complaint for failure to state a claim and as Heck-barred on its

                                  27
                                                                                         7
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   face); Dkt. No. 51, Khouanmany v. Penzone, No. CV-19-02983-PHX-SRB (JZB) (D. Ariz. August

                                   2   3, 2020) (dismissed for failure to state a claim and as prolix, after petitioner failed to file a

                                   3   coherent third amended complaint). For petitioner’s benefit, the Court notes that if she incurs one

                                   4   more “strike,” then “[i]n no event” will she be able to “bring a civil action or appeal a judgment in

                                   5   a civil action” without paying the filing fee. See 28 U.S.C. § 1915(g)

                                   6   IV. ORDER DISMISSING PETITION WITH LEAVE TO AMEND AS TO ONE CLAIM
                                   7       AND WITHOUT LEAVE TO AMEND AS TO FOUR CLAIMS

                                   8           A. Standard of Review

                                   9           Section 2241 allows “the Supreme Court, any justice thereof, the district courts and any

                                  10   circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28 U.S.C.

                                  11   § 2241(a). A district court shall “award the writ or issue an order directing the respondent to

                                  12   show cause why the writ should not be granted, unless it appears from the application that the
Northern District of California
 United States District Court




                                  13   applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is

                                  14   appropriate where the allegations in the petition are vague or conclusory, palpably incredible, or

                                  15   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting

                                  16   Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                  17       B. Petitioner’s Claims

                                  18           The Ninth Circuit Order recognized the following claims in the Petition:
                                                     (1) wrongful denial of earned time credit under the First Step Act and
                                  19                 an improper Bureau of Prisons risk assessment;
                                                     (2) improper issuance of an incident report;
                                  20                 (3) entitlement to halfway house or home confinement;
                                                     (4) deprivation of adequate medical care; and
                                  21                 (5) release under the Second Chance Act, First Step Act, and CARES
                                                     Act.
                                  22
                                       9th Cir. Order at 1.
                                  23
                                               In the Reopening Motion, petitioner argues that the Petition “primarily challenges the
                                  24
                                       BOP’s determination that she is ineligible for earned time credits under the First Step Act of
                                  25
                                       2018,” and “also challenges the BOP’s assessment of Khouanmany’s risk score; improper issuance of
                                  26
                                       an incident report; retaliatory acts taken against her; inadequate medical care at the prison; entitlement
                                  27
                                                                                           8
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   to home confinement; and release under the Second Chance Act, First Step Act, and CARES Act.”

                                   2   Reopening. Mot. at 1-2.

                                   3          The Court will discuss each claim in turn. Petitioner’s claim for retaliation, which was not

                                   4   recognized by the Ninth Circuit, will be addressed in the section discussing her claim regarding

                                   5   inadequate medical care.

                                   6          1. Claim 1 is dismissed with leave to amend.

                                   7          Petitioner’s first claim challenges an allegedly “wrongful denial of earned time credit

                                   8   under the First Step Act and an improper Bureau of Prisons risk assessment.” 9th Cir. Order at 1.

                                   9          On December 21, 2018, the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

                                  10   was enacted. “The Act implemented a number of prison and sentencing reforms.” Bottinelli v.

                                  11   Salazar, 929 F.3d 1196, 1197–98 (9th Cir. 2019). Relevant to Claim 1, the First Step Act required

                                  12   the BOP to permit prisoners to accrue up to 54 days per year of “good time credit” for good
Northern District of California
 United States District Court




                                  13   behavior, and eventually to award “earned time credit” for participation in recidivism reduction

                                  14   programs. See 18 U.S.C. § 3624(b), (g). “Good conduct time” differs from “earned time credits.”

                                  15   See Bottinelli, 929 F.3d at 1197 (explaining the difference between the two types of credits).

                                  16          As explained below, Claim 1 appears to be unexhausted and may additionally be unripe.

                                  17              a. Claim 1 was not exhausted.
                                  18          The statute under which petitioner filed her habeas petition, 28 U.S.C. § 2241, “does not

                                  19   specifically require petitioners to exhaust direct appeals before filing petitions for habeas corpus.”

                                  20   Laing v. Ashcroft, 370 F.3d 994, 997 (9th Cir. 2004) (quotation marks and citation omitted). As a

                                  21   prudential matter, however, habeas petitioners must exhaust available remedies before seeking

                                  22   relief under section 2241. Id.; Huang v. Ashcroft, 390 F.3d 1118, 1123 (9th Cir. 2004); Martinez

                                  23   v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986). Because the exhaustion requirement applicable to

                                  24   Section 2241 petitions is judicially created and not a statutory requirement, a failure to exhaust

                                  25   does not deprive a court of jurisdiction over the controversy. See Brown v. Rison, 895 F.2d 533,

                                  26   535 (9th Cir. 1990), overruled on other grounds, Koray, 515 U.S. at 54-55.

                                  27
                                                                                         9
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1

                                   2           Prudential limits, like jurisdictional limits, “are ordinarily not optional.” Castro-Cortez v.

                                   3   INS, 239 F.3d 1037, 1047 (9th Cir. 2001), overruled on other grounds by Fernandez-Vargas v.

                                   4   Gonzales, 548 U.S. 30 (2006). Accordingly, “[l]ower courts are, . . . not free to address the

                                   5   underlying merits without first determining [whether] the exhaustion requirement has been

                                   6   satisfied . . . .” Laing, 370 F.3d at 998.

                                   7           Here, it is undisputed that the BOP has established an administrative procedure by which

                                   8   an inmate in a federal prison may seek review of any aspect of imprisonment. See 28 C.F.R. §§

                                   9   542.10-542.17. It is also undisputed that an inmate must generally file and receive a denial at all

                                  10   three levels (Warden, Regional Director, and Central Office) before she is considered to have

                                  11   exhausted her available administrative remedies. See id. at § 542.15(a) (“An inmate who is not

                                  12   satisfied with the Warden’s response may submit an Appeal on the appropriate form (BP–10) to
Northern District of California
 United States District Court




                                  13   the appropriate Regional Director . . . . An inmate who is not satisfied with the Regional

                                  14   Director’s response may submit an Appeal on the appropriate form (BP–11) to the General

                                  15   Counsel . . . . Appeal to the General Counsel is the final administrative appeal.”).

                                  16           The face of the Petition reveals that petitioner did not exhaust Claim 1 because petitioner

                                  17   did not receive a denial from the Warden, the Regional Director, and the General Counsel before

                                  18   proceeding to federal court. See 28 C.F.R. § 542.15. Petitioner states that she contacted the

                                  19   Warden of FCI Dublin with her request on April 15, 2020. Pet. at 13. The Warden is given 20

                                  20   days to respond, see 28 C.F.R. § 542.18, and so the Warden’s response to petitioner’s request was

                                  21   not due until May 5, 2020. However, petitioner filed the instant Petition on April 17, 2020, see

                                  22   Pet. at 9, well before the Warden’s due date. Petitioner thus did not complete even the first

                                  23   required step to exhaust her claim. Although the Reopening Motion argues that petitioner

                                  24   exhausted her claim “through the prison’s administrative grievance process,” see Reopening Mot.

                                  25   at 3, it does not address petitioner’s failure to exhaust using BOP’s established processes, see

                                  26   generally, id.

                                  27
                                                                                         10
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1          In some instances, exhaustion may be excused. These instances include if the

                                   2   administrative remedy is inadequate, ineffective, or if attempting to exhaust would be futile or

                                   3   would cause irreparable injury. See Fraley v. United States Bureau of Prisons, 1 F.3d 924, 925

                                   4   (9th Cir. 1993). Exhaustion may be futile where an official policy of the BOP requires denial of

                                   5   the claim. See Ward v. Chavez, 678 F.3d 1042, 1045-46 (9th Cir. 2012).

                                   6          Here, it appears unlikely that petitioner’s failure to exhaust should be excused. Petitioner

                                   7   did not identify any official policy of the BOP which would require denial of her claim.

                                   8   Moreover, although petitioner makes repeated references to FCI Dublin being “locked down” due

                                   9   to Covid-19, see generally, Pet., there is no indication in the Petition that administrative remedies

                                  10   were inadequate or ineffective. Petitioner’s administrative appeal does not appear to have

                                  11   languished at the informal level, and she waited only two days after sending her formal

                                  12   administrative appeal to the Warden before she filed the instant Petition. Although petitioner
Northern District of California
 United States District Court




                                  13   represents that she “submitted informal resolution seven times,” Dkt. No. 6 at 2 (emphasis added),

                                  14   she does not represent that she was prevented from pursuing her formal administrative appeal, see

                                  15   generally id. However, the Court will permit petitioner to amend the Petition to explain why

                                  16   exhaustion should be excused in this instance.

                                  17          If petitioner chooses to amend the Petition, she should explain why exhaustion should be

                                  18   excused. As detailed below, petitioner should also address the issue of ripeness. See S. Pac.

                                  19   Transp. Co. v. City of Los Angeles, 922 F.2d 498, 508 (9th Cir. 1990) (“Ripeness is a threshold

                                  20   jurisdictional question.”).

                                  21              b. Claim 1 may be unripe.
                                  22          The Ninth Circuit found that petitioner alleged she was wrongfully denied earned-time

                                  23   credits. 9th Cir. Order at 1. To the extent petitioner asks to be awarded such credits, rather than

                                  24   informed of her risk assessment, her claim may be unripe.

                                  25          Standing is a jurisdictional issue which must be addressed before reaching substantive

                                  26   matters. See Center for Biological Diversity v. Kempthorne, 588 F.3d 701, 707 (9th Cir. 2009).

                                  27
                                                                                        11
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   Federal courts have the power and the duty to raise the issue of standing sua sponte and to dismiss

                                   2   the action if standing is wanting. Bernhardt v. County of Los Angeles, 279 F.3d 862, 868 (9th Cir.

                                   3   2002). Standing is determined as of the date of the filing of the complaint. Yamada v. Snipes,

                                   4   786 F.3d 1182, 1204 (9th Cir. 2015). A plaintiff must demonstrate that the case is ripe—“not

                                   5   dependent on ‘contingent future events that may not occur as anticipated, or indeed may not occur

                                   6   at all.’” Trump v. New York, 141 S. Ct. 530, 534 (2020) (per curiam) (quoting Texas v. United

                                   7   States, 523 U.S. 296, 300 (1998)).

                                   8          Because this Court is “required sua sponte to examine jurisdictional issues such as

                                   9   standing,” B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999), it notes that

                                  10   jurisdiction may be lacking here. The First Step Act gave the BOP until July 19, 2019 to develop

                                  11   a risk and needs assessment system; until January 15, 2020, to initially assess each inmate’s risk

                                  12   and needs; and until January 15, 2022 to complete a full assessment of each inmate, phase in
Northern District of California
 United States District Court




                                  13   programming, and provide recidivism reduction programs and productive activities for all inmates.

                                  14   See 18 U.S.C. §§ 3632(a), 3621(h)(2)(A), (B). Multiple courts have held that, because the BOP

                                  15   has until 2022 to implement this program, inmates’ claims for earned time credits are not yet ripe.

                                  16   See, e.g., Cohen v. United States, No. 20-CV-10833 (JGK), 2021 WL 1549917, at *2-3 (S.D.N.Y.

                                  17   Apr. 20, 2021) (finding that claim is not ripe because BOP is not yet required to award earned-

                                  18   time credits); Kennedy-Robey v. FCI Pekin, No. 20-CV-1371, 2021 WL 797516, at *4 (C.D. Ill.

                                  19   Mar. 2, 2021) (same).

                                  20          Claim 1 is dismissed with leave to amend. If petitioner chooses to amend this claim, she

                                  21   must explain why her failure to exhaust should be excused and why this claim is ripe. If petitioner

                                  22   fails to persuade the Court that exhaustion should be excused and that this claim is ripe, then

                                  23   Claim 1 will be dismissed without prejudice to refiling in a new federal habeas petition after

                                  24   Claim 1 ripens and petitioner has properly exhausted the claim.

                                  25

                                  26

                                  27
                                                                                        12
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1          2. Claim 2 is dismissed without leave to amend.

                                   2          Petitioner’s second claim challenges an allegedly “improper issuance of an incident

                                   3   report.” 9th Cir. Order at 1. This claim is dismissed without leave to amend.

                                   4          First, the face of the Petition reveals that the claim is not properly brought in this Court.

                                   5   Petitioner states that the incident report was issued on April 5, 2019. Pet. at 7. But on that date,

                                   6   petitioner was not yet incarcerated at FCI Dublin. See id. at 10 (stating that petitioner was ordered

                                   7   transferred in April 2019 and “in transit until June or July 2019”). Indeed, the Petition reveals that

                                   8   the incident report was issued while petitioner was incarcerated in Arizona. See id. at 16 (referring

                                   9   to incidents in Maricopa County). This claim properly should be filed in the district where the

                                  10   incident report was issued. See 28 U.S.C. § 1391(b) (explaining that venue lies where defendants

                                  11   reside or where the events giving rise to the claim took place).

                                  12          Second, petitioner has already filed this claim in a civil rights action in Arizona District
Northern District of California
 United States District Court




                                  13   Court. See Dkt. No. 1, Khouanmany v. Penzone, No. CV-19-02983-PHX-SRB (JZB) (D. Ariz.

                                  14   April 18, 2019). That lawsuit was dismissed for failure to state a claim and as prolix after

                                  15   petitioner failed to file a coherent third amended complaint. See Dkt. No. 51, Khouanmany v.

                                  16   Penzone, No. CV-19-02983-PHX-SRB (JZB) (D. Ariz. August 3, 2020). An appeal of that

                                  17   dismissal is pending before the Ninth Circuit. See Khouanmany v. Penzone, Appeal No. 20-16594

                                  18   (9th Cir.). Although the Arizona District Court dismissed petitioner’s complaint without

                                  19   prejudice, petitioner may not re-file this claim in a new action while her appeal is still pending. It

                                  20   is well-established that a district court may dismiss “a complaint ‘that merely repeats pending or

                                  21   previously litigated claims.’” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)

                                  22   (holding that to do so is not an abuse of discretion). See also Adesanya v. United States, No. 15-

                                  23   CV-01379-KAW, 2015 WL 5961938, at *4 (N.D. Cal. Oct. 14, 2015) (dismissing lawsuit that was

                                  24   duplicative of pending appeal).

                                  25          Finally, petitioner’s challenge to the incident report is not properly brought in a habeas

                                  26   action. “‘Federal law opens two main avenues to relief on complaints related to imprisonment: a

                                  27
                                                                                         13
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,

                                   2   Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to the lawfulness of confinement or

                                   3   to particulars affecting its duration are the province of habeas corpus.’” Hill v. McDonough, 547

                                   4   U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). “An inmate’s

                                   5   challenge to the circumstances of his confinement, however, may be brought under § 1983.” Id.;

                                   6   see also Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (“A § 1983 action is the exclusive

                                   7   vehicle for claims brought by state prisoners that are not within the core of habeas corpus.”).

                                   8   Here, petitioner complains that officers “threw [her] in the SHU without [a] proper hearing,” Pet.

                                   9   at 7, and that she was deprived of medications and commissary access for a period of time, id. at

                                  10   16-17. This claim falls outside the “core of habeas corpus” because it will not lead to petitioner’s

                                  11   speedier release from incarceration, and therefore should be brought, if at all, in a civil rights

                                  12   action.
Northern District of California
 United States District Court




                                  13             For these reasons, Claim 2 is dismissed without leave to amend. However, because the

                                  14   Arizona District Court dismissed petitioner’s civil rights lawsuit without prejudice, this Court’s

                                  15   dismissal is without prejudice to petitioner renewing her claim in a civil rights action in the

                                  16   Arizona District Court after the Ninth Circuit resolves her appeal.

                                  17             3. Claim 3 is dismissed without leave to amend.

                                  18             Petitioner’s third claim argues that she is “entitle[d] to halfway house or home

                                  19   confinement.” 9th Cir. Order at 1. In making this argument, petitioner relies on the Second

                                  20   Chance Act, the First Step Act, and the CARES Act. Pet. at 7. This claim is dismissed without

                                  21   leave to amend because the Court does not have the authority to order the BOP to place petitioner

                                  22   on home confinement under any of these statutes.

                                  23             The Second Chance Act of 2007 amended 18 U.S.C. § 3624 to provide that the statute

                                  24   “may be used to place a prisoner in home confinement.” 18 U.S.C. § 3624(c)(2) (emphasis

                                  25   added); see also Sacora v. Thomas, 628 F.3d 1059, 1062 & n.3 (9th Cir. 2010) (explaining effect

                                  26   of Second Chance Act on § 3624). Thus, the effect of the Second Chance Act was to vest the

                                  27
                                                                                          14
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   BOP with the discretion to decide whether to place an inmate on home confinement. The Ninth

                                   2   Circuit repeatedly has held that this statute does not grant a district court the authority to order the

                                   3   BOP to place an inmate on home confinement; the BOP possesses sole authority to make that

                                   4   determination. See United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (“[T]he [district]

                                   5   court has no jurisdiction to select the place where the sentence will be served. Authority to

                                   6   determine place of confinement resides in the executive branch of government and is delegated to

                                   7   the Bureau of Prisons.”); see also United States v. Saaib, 585 F. App’x 440, 441 (9th Cir. 2014)

                                   8   (“the district court did not err by concluding it lacked the authority to sentence Saaib to home or

                                   9   community confinement”) (citations omitted).

                                  10          The First Step Act of 2018 further modified 18 U.S.C. § 3624 to provide that the BOP

                                  11   “shall” use its authority regarding home confinement “to the extent practicable.” 18 U.S.C.

                                  12   § 3624(c)(2) (emphasis added). As with the change wrought by the Second Chance Act, this
Northern District of California
 United States District Court




                                  13   amendment has been recognized to confer discretion on the BOP which is not amenable to

                                  14   challenge via a section 2241 petition. See Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011)

                                  15   (“To find that prisoners can bring habeas petitions under 28 U.S.C. § 2241 to challenge the BOP’s

                                  16   discretionary determinations made pursuant to 18 U.S.C. § 3621 would be inconsistent with the

                                  17   language of 18 U.S.C. § 3625.”); see also Mohsen v. Graber, 583 F. App’x 841, 842 (9th Cir.

                                  18   2014) (holding a district court lacked jurisdiction to consider a First Step Act claim in a section

                                  19   2241 petition) (applying Reeb, 636 F.3d at 1227–29); Slice v. Tews, No. C 10-0838 LHK PR, 2011

                                  20   WL 6091089, at *2 (N.D. Cal. Dec. 6, 2011) (same).3

                                  21          Similarly, relief is unavailable under the CARES Act of 2020 because that Act also grants

                                  22   the BOP discretion. The Coronavirus Aid, Relief, and Economic Security Act (“the CARES

                                  23   Act”), Pub. L. 116-136, expands the BOP’s authority to transfer incarcerated defendants to home

                                  24

                                  25   3
                                         See also Johnson v. Thompson, No. 2:19-CV-2431-EFB P, 2020 WL 2106345, at *1 (E.D. Cal.
                                  26   Mar. 19, 2020) (“assignment to home confinement [under the First Step Act] is discretionary and
                                       thus affords petitioner no habeas relief”); Ioane v. Merlak, 1:19-cv-1251 JLT (HC), 2019 WL
                                  27   5699098, at *2 (E.D. Cal., Sept. 27, 2019) (same).
                                                                                         15
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   confinement without judicial intervention. The CARES Act allows the BOP to “lengthen the

                                   2   maximum amount of time” for which a prisoner may be placed in home confinement under

                                   3   § 3624(c)(2) “as the Director determines appropriate,” assuming “the Attorney General finds that

                                   4   emergency conditions will materially affect the functioning” of the BOP. CARES Act, Pub. L.

                                   5   116-136, Div. B, Title II, § 12003(b)(2) (2020). Courts have consistently found that the CARES

                                   6   Act does not allow judges the authority to order home detention. See, e.g., Cruz v. Jenkins, No.

                                   7   20-CV-03891-LHK, 2020 WL 6822884, at *3 (N.D. Cal. Nov. 20, 2020) (“[T]he BOP’s

                                   8   determination remains discretionary and outside the scope of a Section 2241 petition even if the

                                   9   petition purports to rely on the CARES Act.”).4

                                  10          A motion for compassionate release would be a more procedurally appropriate mechanism

                                  11   for petitioner to request transfer to home confinement. However, such a request would not be

                                  12   proper before this Court because any relief available under 18 U.S.C. § 3582 must be sought in
Northern District of California
 United States District Court




                                  13   Petitioner’s criminal case. It is the sentencing court that would make any modification to a term of

                                  14   imprisonment under that section. See 18 U.S.C. § 3582(c) (providing that a sentencing court “may

                                  15   not modify a term of imprisonment once it has been imposed except . . . upon motion of the

                                  16   Director of the Bureau of Prisons, or upon motion of the defendant”). As the Third Circuit

                                  17   recently stated: “Section 3582’s text requires those motions to be addressed to the sentencing

                                  18   court.” United States v. Raia, 954 F.3d 594, 596 (3rd Cir. 2020). The Sixth, Tenth, and D.C.

                                  19   Circuits agree. See Rodriguez-Aguirre v. Hudgins, 739 F. App’x 489, 491 n.2 (10th Cir. 2018)

                                  20   (holding that a district court “lacked authority to entertain” a compassionate release motion, where

                                  21
                                       4
                                  22    See also United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (considering a CARES
                                       Act claim, and holding that the district court “lacked authority to change Saunders’s place of
                                  23   imprisonment”); United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020) (explaining that the
                                       BOP decides which inmates are eligible for home confinement); United States v. Williams, 829 F.
                                  24   App’x 138, 139 (7th Cir. 2020) (“Williams misapprehends the nature of the CARES Act. The act
                                       expanded the Bureau’s power to “place a prisoner in home confinement” . . . but reserved the
                                  25   determination of “suitable candidates” for home confinement to the Bureau. . . . The act carved out
                                       no role for the courts in making such determinations.”) (citations omitted); United States v.
                                  26   Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug. 19, 2020) (“[T]o the extent that
                                       Brummett sought relief under the CARES Act, the district court correctly held that the authority to
                                  27   grant home confinement remains solely with the Attorney General and the BOP.”).
                                                                                         16
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   it was not the sentencing court); see also United States v. Alexander, 951 F.3d 706, 708 (6th Cir.

                                   2   2019) (“The authority granted by the First Step Act is limited: ‘A court that imposed a sentence

                                   3   for a covered offense may . . . impose a reduced sentence . . . .’”) (emphasis added) (quoting The

                                   4   First Step Act, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194 (Dec. 21, 2018)); United States v.

                                   5   Richardson, 948 F.3d 733,749 (6th Cir. 2020) (“[A] sentencing court ‘may not modify a term of

                                   6   imprisonment once it has been imposed’ except under certain circumstances.”) (emphasis added);

                                   7   United States v. Smith, 896 F.3d 466, 473 (D.C. Cir. 2018) (noting that “a sentencing court” must

                                   8   decide “whether to grant a sentence reduction”). Petitioner therefore may wish to file a motion for

                                   9   compassionate release in the Iowa District Court.

                                  10           Because the Court lacks the authority to order the BOP to transfer petitioner to home

                                  11   confinement under the Second Chance Act, the First Step Act, or the CARES Act, Claim 5 is

                                  12   dismissed without leave to amend. However, this dismissal is without prejudice to petitioner
Northern District of California
 United States District Court




                                  13   filing a motion for compassionate release in United States v. Khouanmany, No. 4:16-cr-00045-

                                  14   JAJ-HCA-1 (S.D. Iowa).

                                  15           4. Claims 4 and 6 are dismissed without leave to amend.
                                  16           Petitioner’s fourth claim is that she has been “depriv[ed] of adequate medical care.” 9th

                                  17   Cir. Order at 1. Petitioner’s sixth claim, raised in the Reopening Motion, is that she was retaliated

                                  18   against by prison officials. See Reopening Mot. at 1, 2, 6. These claims are dismissed without

                                  19   leave to amend.

                                  20           As noted, supra, claims challenging the conditions of confinement, rather than its

                                  21   lawfulness, must be brought under § 1983. See Hill, 547 U.S. at 579. Here, petitioner asks “[t]o

                                  22   receive proper and adequate medical care and treatment or just let me out on home confinement . .

                                  23   . .” Pet. at 8. To the extent petitioner asks the Court to modify the conditions of her confinement,

                                  24   this claim should be brought in a civil rights action. Similarly, to the extent petitioner asks the

                                  25   Court to enjoin or order compensation for alleged retaliation, this claim should be brought in a

                                  26   civil rights action.

                                  27
                                                                                         17
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1          To the extent petitioner seeks release due to the allegedly inadequate medical care, her

                                   2   claim fails on the merits. Where a petitioner seeks release from her sentence on the grounds that

                                   3   she cannot receive medical care, she must show that no constitutionally acceptable treatment can

                                   4   be provided while she is imprisoned. See United States v. Kidder, 869 F.2d 1328, 1330-31 (9th

                                   5   Cir. 1989) (“In order to prevail” on a claim which “seeks to void completely his prison term,” a

                                   6   prisoner “must show that no constitutionally acceptable treatment can be provided while he is

                                   7   imprisoned.”). It is irrelevant whether the current treatment is inadequate; a petitioner must show

                                   8   that it cannot be made adequate. See id. at 1331. Here, petitioner vaguely alleges that she “ha[s]

                                   9   been suffering in pain and torture for too long in the BOP.” Pet. at 8. She also alleges that she

                                  10   needs to see a dermatologist but has been denied access to such a specialist and to necessary skin

                                  11   medications. See id. at 20. Neither of these alleged Eighth Amendment violations is incurable.

                                  12   Indeed, the Petition reveals that petitioner has received the required medical treatment in the past.
Northern District of California
 United States District Court




                                  13   See id. at 17 (referring to medications prescribed in prison). Accordingly, to the extent petitioner

                                  14   seeks release for inadequate medical care, this claim fails on the face of the Petition.

                                  15          For these reasons, Claims 4 and 6 are dismissed without leave to amend. However, this

                                  16   dismissal is without prejudice to petitioner renewing her claims in a civil rights action.

                                  17          5. Claim 5 is dismissed without leave to amend.
                                  18          Petitioner’s fifth claim is for “release under the Second Chance Act, First Step Act, and

                                  19   CARES Act.” 9th Cir. Order at 1. This claim is dismissed without leave to amend.

                                  20          Petitioner is not eligible for release under the Second Chance Act. Although that Act

                                  21   provides for the release of “eligible elderly offender[s],” inmates must be over the age of 60 or be

                                  22   terminally ill in order to be eligible. See 34 U.S.C. § 60541(g)(5). Here, petitioner is 46 years old,

                                  23   and so plainly does not qualify on that ground. See Federal Bureau of Prisons Website, Inmate

                                  24   Locator, Register No. 75586-097, https://www.bop.gov/inmateloc/ (last visited May 25, 2021)

                                  25   (stating petitioner’s age). Although the Petition includes a lengthy list of petitioner’s ailments,

                                  26   none can be considered terminal illnesses. See Pet. at 19-20 (listing fifteen medical conditions,

                                  27
                                                                                         18
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1   such as psoriasis, kidney stones, and endometriosis). Although the Second Chance Act also

                                   2   provides for some inmates to be transferred to “prerelease custody” at institutions such as a

                                   3   “community correctional facility,” see 18 U.S.C. § 3624(c), such transfers are not a release from

                                   4   imprisonment. See United States v. Earl, 729 F.3d 1064, 1068 (9th Cir. 2013) (“Because the

                                   5   prisoner remained in BOP’s legal custody, even though he was housed elsewhere, he had not been

                                   6   ‘released from imprisonment . . . .’”). Petitioner therefore cannot be released under the Second

                                   7   Chance Act. To the extent petitioner intends to request a transfer to another form of confinement

                                   8   under the Second Chance Act, rather than release from incarceration, this duplicates Claim 3 in the

                                   9   Petition and fails for the reasons discussed above.

                                  10          It is unclear whether petitioner’s claim under the First Step Act goes to credits she believes

                                  11   she has earned under the Act, see 18 U.S.C. §§ 3624(b), 3632(d), or to a request for compassionate

                                  12   release, see 18 U.S.C. § 3582(c)(1)(A)(i). See generally, Pet. If the former, this claim duplicates
Northern District of California
 United States District Court




                                  13   Claim 1 in the Petition, which the Court has given petitioner leave to amend. If the latter, then as

                                  14   explained above petitioner should direct her motion for compassionate release to the sentencing

                                  15   court. Claim 5 therefore fails to the extent petitioner seeks release under the First Step Act.

                                  16          Finally, as noted above, the CARES Act allows the BOP to “lengthen the maximum

                                  17   amount of time for which the Director is authorized to place a prisoner in home confinement . . . .”

                                  18   CARES Act, Pub. L. 116-136, Div. B, Title II, § 12003(b)(2) (2020). Prisoners placed in home

                                  19   confinement have not been released from imprisonment. Cf. Earl, 729 F.3d at 1068 (discussing

                                  20   the Elderly Offender Pilot Program, but distinguishing between releases and transfers to a venue

                                  21   of lesser confinement). Claim 5 therefore fails to the extent petitioner seeks release under the

                                  22   CARES Act. To the extent petitioner intends to request a transfer to another form of confinement

                                  23   under the CARES Act, rather than release from incarceration, this duplicates Claim 3 in the

                                  24   Petition and fails for the reasons discussed above.

                                  25          Because petitioner’s request for release fails whether it is brought under the Second

                                  26   Chance Act, the First Step Act, or the CARES Act, Claim 5 is dismissed without leave to amend.

                                  27
                                                                                         19
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
                                   1                                              CONCLUSION

                                   2          For the foregoing reasons, the Court orders as follows:

                                   3          1.      Claim 1 is dismissed with leave to amend. Claims 2 through 5 are dismissed

                                   4   without leave to amend.

                                   5          2.      Petitioner must file, within forty-five (45) days of this order, either an amended

                                   6   petition (“Amended Petition”) or a notice of whether petitioner elects to dismiss the instant

                                   7   proceeding (“Notice”) so that petitioner may attempt to exhaust Claim 1.

                                   8          If petitioner decides to file an Amended Petition, she must set forth all habeas claims she

                                   9   intends to bring in one document. Petitioner must include facts to support these claims. Petitioner

                                  10   should also clarify in any Amended Petition her efforts to exhaust Claim 1, and/or explain why

                                  11   exhaustion should be excused. Any Amended Petition will supersede any prior filings and may

                                  12   not incorporate by reference any parts of the original petition. See Ferdik v. Bonzelet, 963 F.2d
Northern District of California
 United States District Court




                                  13   1258, 1262 (9th Cir. 1992). Any Amended Petition must include the caption and civil case

                                  14   number used in this order (No. 20-CV-02858-LHK (PR)) and the words “AMENDED

                                  15   PETITION” on the first page. The Amended Petition may not renew Claims 2 through 5.

                                  16          3.      If petitioner fails to file an Amended Petition or a Notice within forty-five (45)

                                  17   days in conformity with this order, the case will be dismissed with prejudice.

                                  18          4.      It is petitioner’s responsibility to prosecute this case. Petitioner must keep the court

                                  19   and all parties informed of any change of address by filing a separate paper captioned “Notice of

                                  20   Change of Address.” She must comply with the Court’s orders in a timely fashion. Failure to do

                                  21   so will result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  22   Civil Procedure 41(b).

                                  23          IT IS SO ORDERED.

                                  24

                                  25   DATED: May 28, 2021                              ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         20
                                  28   Case No. 20-CV-02858-LHK
                                       ORDER REOPENING ACTION; GRANTING APPL. TO PROCEED IFP; DISMISSING PET. W/ LEAVE TO
                                       AMEND AS TO ONE CLAIM AND W/O LEAVE TO AMEND AS TO FOUR CLAIMS
